            Case 1:19-cv-01080-JDB Document 95 Filed 08/02/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


FEDERAL TRADE COMMISSION,                                       CIVIL ACTION

                       Plaintiff,

       v.                                                       No. 1:19-cv-01080 (JDB)

SURESCRIPTS, LLC,

                       Defendant.


            JOINT MOTION FOR ADJOURNMENT OF STATUS CONFERENCE

       Plaintiff Federal Trade Commission (“FTC”) and Defendant Surescripts, LLC

(“Surescripts”) respectfully request that the Court adjourn the status conference currently

scheduled for August 3, 2021, at 2:45 pm ET, and to reschedule the status conference for August

17, 2021, or at another date and time that is convenient for the Court. The FTC and Surescripts

would like more time before reporting back to the Court on the status of settlement discussions.

       Therefore, the FTC and Surescripts respectfully request the Court adjourn the status

conference currently scheduled for August 3, 2021, at 2:45 pm ET, and reschedule it in

approximately two weeks’ time. Subject to the Court’s availability, the parties propose having

the status conference on Tuesday, August 17, 2021, sometime in the afternoon (Eastern). The

parties are available to discuss other dates and/or times if the Court desires.
         Case 1:19-cv-01080-JDB Document 95 Filed 08/02/21 Page 2 of 2




Respectfully submitted this 2nd day of August, 2021.

__/s/ David B. Schwartz__________________         ____/s/ Amanda P. Reeves______________
David B. Schwartz                                 Amanda P. Reeves (D.C. Bar 496338)
Federal Trade Commission                          Allyson M. Maltas (D.C. Bar 494566)
600 Pennsylvania Avenue, NW                       LATHAM & WATKINS LLP
Washington, DC 20580                              555 Eleventh Street, NW, Suite 1000
Telephone: (202) 326-3748                         Washington, DC 20004-1304
Facsimile: (202) 326-3384                         Telephone: (202) 637-2183
dschwartz1@ftc.gov                                Facsimile: (202) 637-2201
                                                  Email: amanda.reeves@lw.com
Counsel for Plaintiff Federal Trade               Email: allyson.maltas@lw.com
Commission
                                                  Counsel for Defendant Surescripts




                                              2
